Haskell, J.
Debt for a tax laid under o. 91 of the laws of 1881. The original charter, under which the defendant exists, was granted August 13, 1849, and after providing that a portion of its net income shall be paid to the state as a tax, further provides, that " no other tax than herein is provided, shall be levied, or assessed on said corporation, or any of their privileges, property, or franchises,” and that the legislature shall have power to impose fines and penalties necessary more effectually to compel compliance with its charter, " but not to impose any other, or further duties, liabilities, or obligations.” Sections 15 and 17. It was held in State v. Dexter and Newport Railroad Co. 69 Maine, 44, that the defendant, holding a charter in terms almost identical with the charter of defendant, was not amenable to a tax laid upon it, other than specified in its charter. That case must be held to be decisive of the case at bar.

Judgment for defendants.

Peters, C. J., WaltoN, Virgin, Libbey and Foster, JJ., concurred.